Case 5:20-cv-01453-GW-SP Document 65 Filed 07/26/21 Page 1 of 1 Page ID #:321
                                                                             JS-6
  1 Joe Angelo (Bar No. 268542)
      jangelo@gajplaw.com
  2 Gale, Angelo, Johnson, & Pruett, P.C.
      1430 Blue Oaks Blvd., Ste. 250
  3 Roseville, California 95747
      Telephone: 916-290-7778
  4 Facsimile: 916-721-2767

  5 Attorneys for Plaintiff
      Russell Thomas
  6

  7
                            UNITED STATES DISTRICT COURT
  8
           CENTRAL DISTRICT OF CALIFORNIA — EASTERN DIVISION
  9

 10
      RUSSELL THOMAS                             Case No.: EDCV 20-1453-GW-SPx
 11

 12
                   Plaintiff,
                                                 ORDER
 13         vs.
 14 EXPERIAN INFORMATION
      SOLUTIONS, INC., et. al.
 15           Defendants.
 16

 17
                                           ORDER
 18
            Pursuant to the stipulation of the Parties, Lending Club Corporation is
 19
      dismissed with prejudice and each party shall bear its own attorneys’ fees and costs.
 20

 21
            IT IS SO ORDERED.
 22

 23
      DATED: July 26, 2021
 24                                          Hon. GEORGE H. WU
                                             UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28

                                                 1
                                         [PROPOSED] ORDER
